Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on July 28, 2021 was received has been entered.  Claims 1, 5, and 8-12 were amended.  Claims 1-14 are in the application
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The previous objection to the specification for failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “adjusted by the pressure control valve so as to suppress pressure fluctuations in the second flow line”.
Based on Applicant’s arguments, the specification is no longer objected to as failing to provide proper antecedent basis for the claimed subject matter based on the phrase “during a discharge operation, the leak mechanism is configured to leak the part of the compressed gas to lower pressure of the compressed gas in the first flow line while the inlet port is communicated with the external compressed gas source”.
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter “to cause the pressure control valve to   raise the pressure of the compressed gas during the discharge operation”  is withdrawn based on the amendment to the claim and Applicants arguments.    
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the pressure control valve supplies the compressed gas the pressure of which is adjusted to the discharge valve through the first flow line”
Claim 1 is objected to because of the following informalities: the following phrase is awkward: “the pressure control valve supplies the compressed gas the pressure of which is adjusted to the discharge valve through the first flow line” .
A suggested revision is as follows: “ the pressure control valve supplies the compressed gas and the pressure of the compressed gas in the first flow line between the pressure control valve and the discharge valve .
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: leak mechanism in claim 1, and orifice open-close mechanism in claims 4, 6, first and second orifice open-close mechanism in claim 7,  moving device in claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 objected to because of the following informalities:   
Claim 1 recites:
“…  the leak mechanism is configured to leak the part of the compressed gas to lower pressure of the compressed gas in the first flow line while the inlet port is communicated with the external compressed gas source such that the pressure of the compressed gas in the first flow line is always kept lower than the setting value of the pressure control valve to cause the pressure control valve to raise the pressure of the compressed gas during the discharge operation. “						A suggested revision to claim 1 is as follows: 							“ …. the leak mechanism is configured to leak the part of the compressed gas to lower pressure of the compressed gas in the first flow line while the inlet port is communicated with the external compressed gas source such that when the pressure of the compressed gas in the first flow line is is able to raise the pressure of the compressed gas during the discharge operation.  “					Claim 14 recites “a relatively moving device”. A suggested revision is “moving device”.
Claim Rejections - 35 USC § 112
The previous rejection of claims 1- 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn based on the amendment to claim 1.
The term "to always raise the pressure of the compressed gas during the discharge operation" in claim 1 is a relative term which renders the claim indefinite.  The term "always raise …during the discharge operation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what pressure level the pressure control valve is raising the pressure relative and during what specific time period i.e. one dispense time period relative to the next dispense time period or raise pressure continuously during each single dispense time period or if the raise is relative to the leak mechanism. Clarification is requested. Claims 2-14 are rejected for their dependence on an indefinite claim.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 9, and 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) is being maintained.
Regarding claim 1, Ikushima teaches a  liquid material discharge device comprising: a storage container (8)  in which a liquid material is stored; a discharge port (13) through which the liquid material is discharged; a pressure control valve (11) that adjusts a pressure of a compressed gas supplied from an external compressed gas source (1) to a setting value (ie less than 1 kg/cm2) by raising and lowering the pressure of the compressed gas (between the range of 0.3 to 1 kg/cm2  ); a discharge valve (9) that establishes or cuts off communication between the pressure control valve and the storage container; a controller (10) that controls operation of the discharge valve (9); a first flow line (6) connecting the pressure control valve (11) and the inlet port (side facing 6) of the discharge valve (9); the pressure control valve (11) supplies the compressed gas the pressure of which is adjusted to the discharge valve (9) through the first flow line; and a second flow line (7) connecting the outlet port (side facing 7) of the discharge valve (9) and the storage container (8).  The discharge valve including an inlet port (side facing 6) and an outlet port (side facing 7). (See Ikushima, paragraphs 1 and 46, and Figs. 1 and 3.)
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed liquid material discharge device are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality (i.e. “a pressure control valve that adjusts a pressure of a compressed gas supplied from an external compressed gas source to a setting value (ie less than 1 kg/cm2) by raising and lowering the pressure of the compressed gas (between the range of 0.3 to 1 kg/cm2  ). (See Ikushima, paragraphs 1 and 46, and Figs. 1 and 3.)
Ikushima does not explicitly teach the discharge valve includes an exhaust port.
Kanarvogel is directed to a liquid dispenser.
Kanarvogel teaches a valve (90) openable to the atmosphere including an exhaust port (96). (See Kanarvogel, col. 13, lines 1-5 and Fig.1.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a discharge valve with an exhaust port, because Kanarvogel teaches the exhaust valve (6) can release the vent gas from the container into the atmosphere. (See Kanarvogel, col. 13, lines 1-5 and col. 13, lines 65- col. 14, line 1 and Fig.1.)
Ikushima does not explicitly teach a controller that controls operation of the discharge valve such that during a discharge operation, the inlet port and the outlet port are communicated with each other, and at the end of the discharge operation, the communication between the inlet port and the outlet port is cut off, and the outlet port is communicated with the exhaust port to vent a gas inside the storage container through the exhaust port.
Kanarvogel teaches operation of the discharge valve such that during a discharge operation, the inlet port and the outlet port are communicated with each other, and at the end of the discharge operation, the communication between the inlet port and the outlet port is cut off, and the outlet port is communicated with the exhaust port to vent a gas inside the storage container through the exhaust port. (See Kanarvogel, col. 13, lines 1-5 and Fig.1.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a controller that controls operation of the discharge valve such that during a discharge operation of the discharge valve such that during a discharge operation, the inlet port and the outlet port are communicated with each other, and at the end of the discharge operation, the communication between the inlet port and the outlet port is cut off, and the outlet port is communicated with the exhaust port to vent a gas inside the storage container through the exhaust port, because Kanarvogel teaches this provides immediate venting of the pressurized air from the container. (See Kanarvogel, col. 13, lines 1-5 and col. 13, lines 65- col. 14, line 1 and Fig.1.)
Ikushima does not teach the liquid discharge device further comprises a third flow line branched from the first flow line, and a leak mechanism provided on the third flow line, and the leak mechanism is configured to leak a part of the compressed gas adjusted by the pressure control valve so as to suppress pressure fluctuations in the second flow line and the storage container. 
Phallen is directed to an apparatus for dispensing liquid.
Phallen teaches the liquid discharge device further comprises a third flow line (portion connected to 44, between 43 and 1A) branched from the first flow line (1A), and a leak mechanism (44) provided on the third flow line (portion connected to 44, between 43 and 1A), and the leak mechanism (44) is configured to leak a part of the compressed gas adjusted by the pressure control valve (43) so as to suppress pressure fluctuations in the second flow line and the storage container.  (See Phallen, Fig. 16, Abstract, and col. 23, lines 49-65.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the liquid discharge device further comprises a third flow line branched from the first flow line, and a leak mechanism connected to the third flow line, and the leak mechanism is configured to leak a part of the compressed gas adjusted by the pressure control valve so as to suppress pressure fluctuations in the second flow line and the storage container, because Phallen teaches this would allow high speed dispensing with the desired pressure and time period and amount of liquid . (See Phallen, Fig. 16, Abstract, and col. 23, lines 49-65 and col. 29, lines 25-31.)
Regarding claim 1, Ikushima does not explicitly teach during a discharge operation, the leak mechanism is configured to leak the part of the compressed gas and to lower pressure of the compressed gas in the first flow line while the inlet port is communicated with the external compressed gas source such that the pressure of the compressed gas in the first flow line is always kept lower than the setting value of the pressure control valve to cause the pressure control valve to raise the pressure of the compressed gas during the discharge operation. 
Ikushima teaches pressure of the first flow line is always kept lower than the setting value of the pressure control valve. (ie less than 1 kg/cm2)
  Phallen teaches during a discharge operation, the leak mechanism is configured to leak the part of the compressed gas and to lower pressure of the compressed gas in the first flow line while the inlet port is communicated with the external compressed gas source such that the pressure of the compressed gas in the first flow line is always kept lower than the setting value of the pressure control valve to cause the pressure control valve to raise the pressure of the compressed gas during the discharge operation.. (See Phallen, Fig. 16, Abstract, and col. 23, lines 49-65 and col. 29, lines 25-31.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made during a discharge operation, the leak mechanism is configured to leak the part of the compressed gas and to lower pressure of the compressed gas in the first flow line while the inlet port is communicated with the external compressed gas source such that the pressure of the compressed gas in the first flow line is always kept lower than the setting value of the pressure control valve to cause the pressure control valve to always raise the pressure of the compressed gas during the discharge operation, because Phallen teaches this would allow high speed dispensing with the desired pressure and time period and amount of liquid . (See Phallen, Fig. 16, Abstract, and col. 23, lines 49-65 and col. 29, lines 25-31.)
Claim 1 recites an intended use clause (i. e. … so as to suppress pressure fluctuations in the second flow line and the storage container … and the pressure of the compressed gas in the first flow line is always kept lower than the setting value of the pressure control valve to cause the pressure control valve to always raise the pressure of the compressed gas during the discharge operation). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner is considering Ikushima in view of Kanarvogel and Phallen to be capable of teaching this intended use and as a result meet this claim limitation.
Regarding claim 9, Ikushima teach the pressure control valve is an electropneumatic regulator of which operation is controlled by the controller. (See Ikushima, Figs. 1, 4 and paragraph 63.) Examiner is considering a solenoid to be the equivalent of an electropneumatic regulator and timer to be equivalent of a controller. 
Regarding claim 13, Ikushima teaches further comprising a buffer tank (21, 22) disposed in the first flow line (6). (See Ikushima, Figs. 1 and 4.) 
The previous rejection of claims 2-4 and 8 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) included a typographical error. The rejection heading without the typographical error appears below.
Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) as applied to claim 1 and further in view of US Pat. Pub. No. 20100025428 A1 to Ng et al (hereinafter Ng).
Regarding claim 2, Ikushima teaches a fixed amount of liquid material is discharged through the discharge port by supplying the compressed gas to the storage container. (See Ikushima, paragraphs 1 and 3, Fig.1.)
Regarding claim 3, Ikushima does not explicitly teach the leak mechanism includes an orifice.
Ng teaches the leak mechanism includes an exhaust. Examiner is considering an exhaust to be the equivalent of an orifice.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include an orifice in the leak mechanism, because Ng teaches this would allow the air space of the syringe dispenser to be exhausted and the dispensing can be controlled. (See Ng, paragraph 11 and 21.)
Regarding claim 4, Ikushima does not explicitly teach the leak mechanism includes an orifice open-close mechanism that is constituted by connecting the orifice and an open-close valve disposed downstream or upstream of the orifice.
 Ng teaches the leak mechanism includes an orifice open-close mechanism that is constituted by connecting the orifice (39) and an open-close valve (38) upstream of the orifice. (See Ng, Fig. 1.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include an orifice open-close mechanism that is constituted by connecting the orifice and an open-close valve disposed downstream or upstream of the orifice, because Ng teaches this would allow the air space of the syringe dispenser to be exhausted and the dispensing can be controlled. (See Ng, paragraph 11 and 21.)
Regarding claim 8, Ikushima does not teach the leak mechanism includes a flow control valve providing a flow rate that is controllable by the controller.
Ng teaches the leak mechanism includes a flow control valve providing a flow rate that is controllable by the controller. (See Ng, Fig. 1 and paragraph 25.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the leak mechanism includes a flow control valve providing a flow rate that is controllable by the controller, because Ng teaches this would provide real-time control of the dispenser. (See Ng, Fig. 1 and paragraph 25.)
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) as applied to claim 4 and further in view of US Pat. Pub. No. 20070068974 A1 to Robert Tourigny (hereinafter Tourigny) included a typographical error. The rejection heading without the typographical error appears below.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) and US Pat. Pub. No. 20100025428 A1 to Ng et al (hereinafter Ng) as applied to claim 4 and further in view of US Pat. Pub. No. 20070068974 A1 to Robert Tourigny (hereinafter Tourigny).
Regarding claim 5, Ikushima does not explicitly teach wherein the open-close valve is an automatic open-close valve that is opened and closed by the controller.
Tourigny is directed to a pneumatic fluid dispenser.
Tourigny teaches a control (80) includes memory (80) programs and data allows an user to control an operation of a fluid dispensing cycle. (See Tourigny, paragraph 18 and Fig. 2.) Examiner is considering memory (80) to be equivalent to a solenoid valve to be the equivalent to an automatic open-close valve that is opened and closed by the controller.
It would have been obvious for a person of ordinary skill in the art at the time the invention was filed to include the open-close valve as an automatic open-close valve that is opened and closed by the controller, because Tourigny teaches this allows the fluid dispensing cycle to be controlled. (See Tourigny, paragraph 18 and Fig. 2.)
The previous rejection of claims 4-5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) and US Pat. Pub. No. 20100025428 A1 to Ng et al (hereinafter Ng) as applied to claim 3 and further in view of US Pat. Num. 5,277,333 to Ichiro Shimano (hereinafter Shimano) included a typographical error. The rejection heading without the typographical error appears below.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) and US Pat. Pub. No. 20100025428 A1 to Ng et al (hereinafter Ng) as applied to claim 3 and further in view of US Pat. Num. 5,277,333 to Ichiro Shimano (hereinafter Shimano).
Regarding claim 4, Ikushima does not explicitly teach the leak mechanism includes an orifice open-close mechanism that is constituted by connecting the orifice and an open-close valve disposed downstream or upstream of the orifice.
Shimano is directed to an apparatus for metering and discharging a liquid.
 Shimano teaches the leak mechanism includes an orifice (opening or port on the left outside of 13),  open-close mechanism (interior of 13) that is constituted by connecting the orifice and an open-close valve (13) upstream of the orifice. (See Shimano, col. 3, lines 60-65.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include an orifice open-close mechanism that is constituted by connecting the orifice and an open-close valve disposed upstream of the orifice, because Shimano teaches this would quickly reduce the internal pressure in the space 30 and the syringe. (See Shimano, col. 3, lines 60-65 and col. 6, lines 30-35.)
Regarding claim 5, Ikushima does not explicitly teach wherein the open-close valve is an automatic open-close valve that is opened and closed by the controller.
Shimano teaches a controller (23) includes preset data allows an user to control an operation of a fluid dispensing cycle. Examiner is considering preset data to be equivalent to controller which opens and closes the open-close valve in accordance with open-close condition information stored in advance and a solenoid valve to be the equivalent to an automatic open-close valve that is opened and closed by the controller. (See Shimano, col. 6, lines 30-35.)
It would have been obvious for a person of ordinary skill in the art at the time the invention was filed to include the open-close valve as an automatic open-close valve that is opened and closed by the controller, because Shimano teaches this would quickly reduce the internal pressure in the space 30 and the syringe. (See Shimano, col. 6, lines 30-35.)
The previous rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) and US Pat. Num. 5,277,333 to Ichiro Shimano (hereinafter Shimano) as applied to claim 4 and further in view of US Pat. Num. 4,759,477 to Gelinas et al (hereinafter Gelinas) included a typographical error. The rejection heading without the typographical error appears below.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) and US Pat. Pub. No. 20100025428 A1 to Ng et al (hereinafter Ng) and US Pat. Num. 5,277,333 to Ichiro Shimano (hereinafter Shimano) as applied to claim 4 and further in view of US Pat. Num. 4,759,477 to Gelinas et al (hereinafter Gelinas).
Regarding claim 6, Ikushima does not explicitly teach the leak mechanism includes the orifice open-close mechanism in plural sets connected in parallel.
Gelinas is directed to a material dispensing valve.
Gelinas teaches the leak mechanism includes the orifice open-close mechanism in plural sets (77,78) connected in parallel (70,72) . (See Gelinas, Fig. 2.)
It would have been obvious for a person of ordinary skill in the art at the time the invention was filed to include the leak mechanism having the orifice open-close mechanism in plural sets connected in parallel, because Gelinas teaches this would selectively exhaust the material application system (19, 20). (See Gelinas, col. 3, lines 18-20, col 7, lines 30-40.)
Regarding claim 7, Ikushima does not explicitly teach the plural sets of orifice open-close mechanisms include a first orifice open-close mechanism, and a second orifice open-close mechanism providing a different flow rate from that provided by the first orifice open-close mechanism
Gelinas teaches the ports can be alternatively exhausted. (See Gelinas, col. 2, lines 60-62.) Examiner is considering alternative exhaust or pressurization to be the equivalent of different flow rate from that provided by the first orifice open-close mechanism.
It would have been obvious for a person of ordinary skill in the art at the time the invention was filed to include the plural sets of orifice open-close mechanisms include a first orifice open-close mechanism, and a second orifice open-close mechanism providing a different flow rate from that provided by the first orifice open-close mechanism, because Gelinas teaches this would selectively exhaust the material application system (19, 20). (See Gelinas, col. 3, lines 18-20, col. 7, lines 30-40.)
The previous rejection of claims 4-7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) as applied to claim 3 and further in view of US Pat. Num. 5,031,805 to Siegfried Rohmann (hereinafter Rohmann) included a typographical error. The rejection heading without the typographical error appears below.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) and US Pat. Pub. No. 20100025428 A1 to Ng et al (hereinafter Ng) as applied to claim 3 and further in view of US Pat. Num. 5,031,805 to Siegfried Rohmann (hereinafter Rohmann).
Regarding claim 4, Ikushima does not explicitly teach the leak mechanism includes an orifice open-close mechanism that is constituted by connecting the orifice and an open-close valve disposed downstream or upstream of the orifice.
Rohmann is directed to an apparatus for metering and discharging a liquid.
Rohmann teaches the leak mechanism includes an orifice open-close mechanism that is constituted by connecting the orifice and an open-close valve (12, 13) upstream of the orifice. (See Rohman, Figs. 1 and 4.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include an orifice open-close mechanism that is constituted by connecting the orifice and an open-close valve disposed downstream or upstream of the orifice, because Rohmann teaches this would quickly reduce overpressure. 
Regarding claim 5, Ikushima does not explicitly teach wherein the open-close valve is an automatic open-close valve that is opened and closed by the controller.
Rohmann teaches a controller (4) includes reference dosing pressure allows the gas filling rate to be considered and that the control unit can be designed as a process control system. (See Rohman, col. 6, lines 1-10.) Examiner is considering a process control system to be equivalent to the open-close valve is an automatic open-close valve that is opened and closed by the controller.
It would have been obvious for a person of ordinary skill in the art at the time the invention was filed to include the open-close valve as an automatic open-close valve that is opened and closed by the controller, because Rohmann teaches this would enable the desired dosing pressure to be achieved. (See Rohman, col. 5, lines 52-56.)
Regarding claim 6, Ikushima does not explicitly teach the leak mechanism includes the orifice open-close mechanism in plural sets connected in parallel.
Rohmann teaches the leak mechanism includes the orifice open-close mechanism in plural sets (12, 13) connected in parallel. (See Rohmann, Figs. 1 and 4.)
It would have been obvious for a person of ordinary skill in the art at the time the invention was filed to include the leak mechanism having the orifice open-close mechanism in plural sets connected in parallel, because Rohmann teaches this would reduce the pressure in the vessel. (See Rohmann, col. 5, lines 40-47.)
Regarding claim 7, Ikushima does not explicitly teach the plural sets of orifice open-close mechanisms include a first orifice open-close mechanism, and a second orifice open-close mechanism providing a different flow rate from that provided by the first orifice open-close mechanism
 Rohmann teaches the plural sets of orifice open-close mechanisms include a first orifice open-close mechanism, and a second orifice open-close mechanism providing a different flow rate from that provided by the first orifice open-close mechanism. (See Rohmann, Figs. 2, 5, and 7-8.)
It would have been obvious for a person of ordinary skill in the art at the time the invention was filed to include the plural sets of orifice open-close mechanisms include a first orifice open-close mechanism, and a second orifice open-close mechanism providing a different flow rate from that provided by the first orifice open-close mechanism, because Rohmann teaches this would enable the desired pressure in the vessel to be obtained. (See Rohmann, Fig. 8.)
The previous rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) as applied to claim 1 and further in view of US Pat. No. 20090120357A1 to Kazumasa Ikushima (hereinafter Kazumasa) included a typographical error. The rejection heading without the typographical error appears below.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) and US Pat. Pub. No. 20100025428 A1 to Ng et al (hereinafter Ng) as applied to claim 1 and further in view of US Pat. No. 20090120357A1 to Kazumasa Ikushima (hereinafter Kazumasa).
Regarding claim 10, Ikushima does not explicitly teach a casing that contains the pressure control valve, the discharge valve, the leak mechanism, and the controller,wherein the casing includes a first joint to which a flow line in communication with the compressed gas source is detachably attached, and a second joint to which a flow line in communication with the discharge valve is detachably attached.
Kazumasa teaches a liquid delivery apparatus.
Kazumasa teaches a casing (10, 11) that contains the pressure control valve (4), the discharge valve (7), and the controller, wherein the casing includes a first joint to which a flow line in communication with the compressed gas source is attached, and a second joint (2) to which a flow line (15, 16) in communication with the discharge valve is attached. (See Kazumasa, Figs. 2-3).
 The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have a casing that contains the pressure control valve, the discharge valve, the leak mechanism, and the controller, wherein the casing includes a first joint to which a flow line in communication with the compressed gas source is detachably attached, and a second joint to which a flow line in communication with the discharge valve is detachably attached with a reasonable expectation of success, because Kazumasa teaches this would enable the liquid delivery apparatus to be enclosed. (See Kazumasa, Figs. 2-3).
The previous rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) as applied to claim 1 and further in view of US Pat. No. 20120104033 A1 to William MacIndoe (hereinafter MacIndo) included a typographical error. The rejection heading without the typographical error appears below.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) and US Pat. Pub. No. 20100025428 A1 to Ng et al (hereinafter Ng) as applied to claim 1 and further in view of US Pat. No. 20120104033 A1 to William MacIndoe (hereinafter MacIndo).
Regarding claim 11, Ikushima does not explicitly teach the leak mechanism includes a load-increasing vacuum mechanism connected to a terminal end of the third flow line.
MacIndoe teaches the air exhaust passage is in fluid communication with a vacuum generator. (See MacIndoe, paragraph 7.) Examiner is considering a vacuum generator to be the equivalent of a load-increasing vacuum mechanism connected to a terminal end of the third flow line.
It would have been obvious for a person of ordinary skill in the art at the time the invention was filed to include the leak mechanism includes a load-increasing vacuum mechanism connected to a terminal end of the third flow line, because McIdoe teaches this vacuum generator would to  a final vacuum condition which can then be retained. (See McIndoe, paragraph 007.)
The previous rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) as applied to claim 1 and further in view of US Pat. Num. 5,277,333 to Ichiro Shimano (hereinafter Shimano) included a typographical error. The rejection heading without the typographical error appears below.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) and US Pat. Pub. No. 20100025428 A1 to Ng et al (hereinafter Ng) as applied to claim 1 and further in view of US Pat. Num. 5,277,333 to Ichiro Shimano (hereinafter Shimano).
Regarding claim 12, Ikushima does not explicitly teach the vacuum mechanism generating a negative pressure in a flow passage in the discharge valve.
Shimano teaches the vacuum mechanism generating a negative pressure in a flow passage in the discharge valve. (See Shimano, col. 2, lines 23-33.)
It would have been obvious for a person of ordinary skill in the art at the time the invention was filed to include the vacuum mechanism generating a negative pressure in a flow passage in the discharge valve, because Shimano teaches this vacuum generator would prevent dripping from the syringe tip. (See Shimano, col. 2, lines 59-63.)
The previous rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) as applied to claim 1 and further in view of US Pat. Num. 6,715,506 B1 to Kazumasa Ikushima (hereinafter Ikushima ‘506) included a typographical error. The rejection heading without the typographical error appears below.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120132671 A1 to Kazumasa Ikushima (hereinafter Ikushima) and US Pat. Num. 4,634,027 to Leon Kanarvogel (hereinafter Kanarvogel) and US Pat. Num. 6,669,051 to Phallen et al (hereinafter Phallen) and US Pat. Pub. No. 20100025428 A1 to Ng et al (hereinafter Ng) as applied to claim 1 and further in view of US Pat. Num. 6,715,506 B1 to Kazumasa Ikushima (hereinafter Ikushima ‘506)
Regarding claim 14, Ikushima teaches a compressed gas source (1) that supplies the compressed gas to the liquid material discharge device. (See Ikushima, Figs. 1 and 4.)
Regarding claim 14, Ikushima does not explicitly teach a worktable on which a workpiece is placed, a relatively moving device that moves the discharge port and the workpiece relative to each other.
 Ikushima ‘506 teaches a worktable on which a workpiece is placed, a relatively moving device that moves the discharge port and the workpiece relative to each other. (See Ikushima ‘506, col. 10, lines 23-26 and col. 20, line 50.)
It would have been obvious for a person of ordinary skill in the art at the time the invention was filed to include a worktable on which a workpiece is placed, a relatively moving device that moves the discharge port and the workpiece relative to each other, because Ikushima ‘506 teaches this allows the material to be applied efficiently and the dispenser to be positioned in the desired position. (See Ikushima ‘506, col. 20, lines 43- 51.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are not considered persuasive.
 Applicant argues in the Remarks Section on first and second paragraphs of page 11 of the Remarks Section that : “ tube 1A of Phallen corresponds to the claimed ‘first flow line’. However, as shown by the alleged Fig. 16 of Phallen reproduced below, the alleged tube 1A is connected to the beer keg (container) 1. Thus, the alleged tube 1A would at most correspond to the claimed “second flow line” which is connected to the claimed “storage container”.
Examiner disagrees. Claim 1 recites: “a first flow line connecting the pressure control valve and the inlet port of the discharge valve”.
Firstly, Examiner is not relying on Phallen to teach the first flow line as this is taught in the primary reference. Ikushima teaches a first flow line (6) connecting the pressure control valve (11) and the inlet port (side facing 6) of the discharge valve (9). 	Secondly, Phallen includes a tube 1A which extends between a pressure control valve (43) and an inlet port of the discharge valve (inlet port of tap 19). Examiner does not rely on this structure to teach the limitations of the first flow line. However, this structure is analogous art and relevant to the claim limitations. 
Applicant argues that in Phallen “the alleged tube 1A is connected to the beer keg (container) 1” and “the alleged tube 1A would at most correspond to the claimed ‘second flow line’ which is connected to the claimed ‘storage container’. Examiner disputes this interpretation by the Applicant as stated above as well as the tube 1A connects directly to the tap 19 and not directly to the beer keg (container) 1. 
 Applicant argues in the Remarks Section on fifth paragraph of page 12 of the Remarks Section that : “ the alleged inlet solenoid valve 43 of Phallen is solely used to increase the pressure to reach the desired value…. falls short of the claimed pressure control valve which ‘adjusts a pressure of a compressed gas supplied from an external compressed gas source to a setting value by raising and lowering the pressure of the compressed gas”.
Firstly, Examiner is not relying on Phallen to teach the limitation of the pressure control valve which ‘adjusts a pressure of a compressed gas supplied from an external compressed gas source to a setting value by raising and lowering the pressure of the compressed gas” as this taught by the pressure control valve (11) of the primary reference Ikushima, see page 5, first paragraph of the previously April 16, 2021 Final Rejection. 
Applicant argues in the Remarks Section on last paragraph of page 12 of the Remarks Section that : “ the Examiner’s characterization of Phallen appears to be inaccurate and Phallen fails to disclose or teach the subject matter of claim 1”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner is not relying on Phallen to teach the limitation argued by the Applicant’s Representative. As a result, the conclusion reached by the Applicant’s Representative appears to be incorrect.
Applicant argues in the Remarks Section on third paragraph of page 12 of the Remarks Section, under the heading “Difference 2”  that : “ Phallen describe opposite technology. In other words, the digital pressure controller 40 is designed to control the pressure to remain the desired value by on-off action of the inlet solenoid valve 43 and the exhaust solenoid valve 44. “
As stated previously in the April 16, 2021 Final Rejection. Ikushima, the primary reference, teaches pressure of the first flow line is always kept lower than the setting value of the pressure control valve. (See Ikushima, paragraphs 1, 46, and Figs. 1, 3.)
Phallen is being relied on as a motivational reference and advantage for performing the functional limitation described in the claim limitation. The teachings of the primary reference and the motivation of the secondary reference have not been addressed in combination for their specific teachings in relation to each other.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues in the Remarks Section on third paragraph of page 14 of the Remarks Section, that : “ Ikushima merely describes preferable target pressure value (settings value) and merely describes reducing the pressure to obtain the setting value. Thus, the Examiner’s characterization is not accurate (the setting value never be reached according to the Examiner and never goes lower than the setting value) “
As stated previously in the page 8, second paragraph of the April 16, 2021 Final Rejection. Ikushima, the primary reference, teaches pressure of the first flow line is always kept lower than the setting value of the pressure control valve. (See Ikushima, paragraphs 1, 46, and Figs. 1, 3.)
"Though picked from a laundry list a prima facie case of obviousness exists over the claimed combination.  See Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20100025428 A1 to Ng et al (hereinafter Ng) is being used to address claims 2-4 and 8. Ng teaches syringe dispenser having air space of the syringe dispenser to be exhausted allowing the dispensing to be controlled. Ng could also be used to address the claim limitations of claim 1 in a separate rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/ 
Primary Examiner
Art Unit 1717